IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BURTON SAMUEL COMENSKY,                  : No. 58 WAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
DUQUESNE BUSINESS ADVISORY               :
CORP.,                                   :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.